Citation Nr: 1735871	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for vitiligo, to include as secondary to service-connected pseudofolliculitis barbae (PFB).

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected right knee arthritis. 

3. Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee arthritis. 

4. Entitlement to a disability evaluation in excess of 10 percent for service-connected right ankle degenerative arthritis with eversion deformity.

5. Entitlement to a disability evaluation in excess of 10 percent for service-connected left ankle degenerative arthritis with eversion deformity.

6. Entitlement to a compensable disability evaluation for service-connected right foot calcaneal spur.

7. Entitlement to a compensable disability evaluation for service-connected left foot calcaneal spur.

8. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida. 

In February 2015, this appeal was remanded by the Board for further evidentiary development.  For reasons set forth below, however, the Board finds that another remand is necessary with respect to the Veteran's claims for increased ratings and TDIU.  See Stegall v. West, 11 Vet. App. 268 (1998).

By April 2017 rating decision, the RO granted entitlement to a separate evaluation for left knee instability and assigned a 10 percent rating effective June 12, 2015.

The issue of entitlement to higher evaluations for right and left knee arthritis, right and left ankle degenerative arthritis, right and left foot calcaneal spurs, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's vitiligo, had an onset in service, or is otherwise related to active service or to the service-connected PFB.


CONCLUSION OF LAW

Vitiligo was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  VA also provided the Veteran with a VA examination in June 2015, with an addendum opinion rendered in May 2016.  Although the Veteran's representative indicated, in a July 2017 Post-Remand Brief, that another remand was warranted because the February 2015 remand directives were not properly complied with, noting that the Veteran was examined prior to the additional medical records being associated with the claims folder, the Board finds that the VA examination/opinion in 2015 and addendum in 2016 were adequate.  In that regard, the VA examination/opinion and addendum included a review of the claims folder, as well as the Veteran's contemporaneous VA treatment records.  Although VA treatment records were added to the claims file subsequent to the VA examination of 2015 and addendum of 2016, the Board notes that contemporaneous VA treatment records were considered and subsequent VA treatment records do not include any findings or opinions regarding vitiligo, other than noting the Veteran had a past medical history of vitiligo.  Additionally, on the VA examination of 2015 and addendum of 2016, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports considered together are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board is thus satisfied that there has been substantial compliance with the February 2015 remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that appellate review may proceed without prejudice to the Veteran with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

The Veteran contends that his vitiligo has been permanently aggravated by his service-connected pseudofolliculitis barbae (PFB).

Service treatment records showed no report of or finding of vitiligo.  

A current disability of vitiligo has been shown on the VA records and VA examination reports; additionally, the record reflects that service connection has been granted for PFB.  

What is missing for the claim for service connection is competent medical evidence of a link between the Veteran's current vitiligo and active service or the service-connected PFB.  In that regard, in August 2010 a VA examiner concluded that it was less likely than not that the Veteran's vitiligo was caused by his PFB, as there was no known causal relationship between these disabilities.  The examiner was unable to determine whether the Veteran's vitiligo was permanently aggravated by his PFB without resorting to speculation, but did not explain why.  Thereafter, another VA examination/opinion was obtained in June 2015, wherein the diagnoses were listed as vitiligo of glans penis and redundant foreskin, diagnosed in April 2010; and PFB.  For medical history, it was noted that the earliest evidence of the Veteran suffering from vitiligo, actually an autoimmune condition having genetic predisposition, which only affected the skin of the glans penis and redundant foreskin, was in April 2010.  The examiner noted that the Veteran had claimed in August 2010 that vitiligo was the result of an STD (sexually transmitted disease), but opined that the vitiligo was not the result of an STD, in this case gonorrhea.  In addition, the examiner opined that the Veteran's PFB had neither caused nor worsened the Veteran's vitiligo, diagnosed approximately 20 years after release from active service, and cited for rationale: his review of the claims file, medical literature, physical examination, and the examiner's clinical experience.  In a VA addendum dated in May 2016, the examiner cited medical literature regarding both vitiligo and PFB, and then opined that vitiligo and PFB were distinct and separate conditions that were not related in any pathophysiologic way, noting that one does not cause or aggravate the other.  The examiner noted it was possible that the hypopigmentation of PFB post-inflammatory hypopigmentation might be mistaken for vitiligo, but indicated that this would be a mistake of diagnosis, and not a causation or aggravation.  The Board finds that the VA examiner's opinions in 2015 and 2016 are definitive and in 2016 included supporting rationale.  The VA examiner's opinions are therefore probative and persuasive as to whether the Veteran's vitiligo is related to service or to PFB, as the opinions were based on a review of the claims file, including VA treatment records; consideration was also given to the Veteran's contentions, and included the examiner provided rationale for the opinions.  The Board also notes that the Veteran has not submitted or identified any medical opinion regarding an etiological relationship to service or to service-connected disability that supports the claim.

The Board has carefully considered the statements and contentions of the Veteran, but finds that the weight of the competent medical evidence is contrary to those contentions.  Although he is capable of describing the history in this case as well as any symptoms, his statements cannot serve to address questions of causation or aggravation, because those are medical questions beyond the purview of lay knowledge.  See Kahana v. Shinseki, supra; Jandreau v. Nicholson, supra.

The preponderance of the evidence is against the claim of service connection for vitiligo, on both a direct basis and as secondary to service-connected disability.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for vitiligo is denied.


REMAND

Regarding the Veteran's increased rating claims, although further delay is regrettable, additional development is necessary prior to appellate review.  Notably, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2015, the Board remanded these matters for further development, directing that the RO "[a]ssociate the Veteran's most current VA outpatient treatment records with his claims folder", and that "[o]nce this is done, the RO should schedule the Veteran for a VA examination...".  
Review of the record shows that on June 18, 2015, the Veteran underwent several VA examinations in conjunction with his increased rating claims.  Thereafter, on July 3, 2015, a few VA treatment records, dated in 2014 and 2015, were associated with the Veteran's VBMS efolder.  On April 12, 2017, VA treatment records dated from 2010 through 2017 were associated with the Veteran's Virtual VA efolder.

As noted above, in a July 2017 Post-Remand Brief, the Veteran's representative contended a remand was warranted pursuant to Stegall v. West, 11 Vet. App. 268 (1998) claiming that the directives from the February 2015 Board remand were not properly complied with.  The representative indicated that the Board had asked for additional medical records to be associated with the claims folder prior to the Veteran undergoing any additional VA examinations, but that in this case, the Veteran was examined prior to the additional medical records being associated with the claims folder.  

Although the VA examiner in June 2015 noted review of the Veteran's VA treatment records, there are VA treatment records dated from 2015 through 2017 that are relevant to the issues on appeal.  As these VA treatment records should be considered by the VA examiner, a remand is warranted.  Stegall, supra.

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the issues remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, several records were recently received related to the Veteran's employment status, and these records should also be considered by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims folder to the VA examiner who provided the June 2015 VA DBQ examination for a supplemental opinion on the nature and severity of the Veteran's service-connected disabilities.  The examiner should be provided the entire claims folder, to include any VA treatment records added to the file since 2015.  If the original VA examiner (from 2015) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.  

If additional physical examinations are required to determine the current severity of the Veteran's service-connected knee and ankle, and foot calcaneal disabilities, the examiner must describe the nature and severity of all symptoms of the Veteran's knee, ankle, and foot calcaneal disabilities.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the knee, ankle, and foot joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


